DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
Response to Amendment
 This Office Action is in response to Applicant’s response filed 12/30/2021 wherein claims 1, 13, and 16 are amended, Claim 10, 12, and 18-21 were previously withdrawn from consideration, and no claims were added or canceled. Therefore, Claims 1-9 and 13-17 are currently pending and not withdrawn.
 The Applicant’s remarks dated 12/30/2021 have clarified the specification to the Examiner such that the specification objections previously set forth in the Final-Rejection dated 11/1/2021 are withdrawn at this time. The Examiner thanks the Applicant for the clarification.
The Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in the Final Rejection dated 11/1/2021. Therefore, each and every claim objection previously set forth in the Final Rejection is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 12/30/21, with respect to the rejection(s) of claim(s) 1-2, 4, and 9 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Romoscanu (US 9,855,404) and various secondary references as explained below.
Applicant’s arguments, see page 10, filed 12/30/21, with respect to the rejection(s) of claim(s) 13, 14, 16, and 17 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Romoscanu (US 9,855,404) and various secondary references as explained below.
Applicant’s arguments, see page 11, filed 12/30/21, with respect to the rejection(s) of claim(s) 5 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Romoscanu (US 9,855,404) and various secondary references as explained below.
Applicant’s arguments, see page 11, filed 12/30/21, with respect to the rejection(s) of claim(s) 3, 6, 7, 8, 15, under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Romoscanu (US 9,855,404) and various secondary references as explained below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an anchor feature” in claim 1.
“wherein the anchor feature is embedded in the wall of the body distal end” in claim 1.
“wherein the anchor feature is surrounded on each side by a material that forms the tubular elongated body” in claim 1.
“the anchor feature is embedded in the wall of the body distal end via an offset transition that connects the pullwire distal end and the anchor feature” in claim 1.
“wherein the body distal end includes an anchor segment into which the anchor feature is embedded” in claim 2.
“wherein the anchor feature extends through the braid layer into the anchor segment” in claim 8.
“wherein the anchor feature comprises a flattened portion of the pullwire distal end” in claim 9.
“a first anchor feature coupled to the first pullwire distal end via a first offset transition and a second anchor feature coupled to the second pullwire distal end via a second offset transition” in claim 13.
“wherein the first and second anchor features are embedded in the tubular anchor segment” in claim 13.
“wherein the first and second anchor features comprise flattened portions of the first and second pullwire distal ends” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tubular elongated member" in 11.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the tubular elongated member” will be interpreted as “the tubular elongated body ” as the Examiner believes the word member was intended to be body.
Claims 2-9 are rejected for being dependent upon a rejected claim under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romoscanu (US 9,855,404).
With regards to claim 1, Romoscanu discloses (Figs. 1-2C and 8) a deflectable catheter shaft (22) comprising the following: 
a tubular elongated body (24, 26, 38) including a wall (62, 64 in Fig. 2B and at 38 in Fig. 1), an inner surface (see at 66 in Fig. 2B) of which circumferentially surrounds and defines a central lumen (66) extending a length of the tubular elongated body (see Fig. 2B which shows the central lumen extending a length of the tubular elongated body), the tubular elongated body extending along a longitudinal axis (68) and comprising a body distal end (see Col. 8, lines 36-41 and Examiner annotated Fig. 8 below; hereinafter referred to as Fig. A) and a body proximal end (28); 
a pullwire (42), wherein the pullwire includes a pullwire proximal end (see at 42a in Fig. 2a) and a pullwire distal end (see Examiner annotated Fig. 2B below; hereinafter referred to as Fig. A), and wherein the pullwire extends along the tubular elongated body (see 42a extending along the tubular elongated body in Fig. 2B); and 
    PNG
    media_image1.png
    364
    711
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    586
    media_image2.png
    Greyscale

an anchor feature (see Figs A and B above, Col. 5, lines 15-23, and Col. 8, lines 36-41) coupled to the pullwire distal end (see Fig. B above), wherein the anchor feature is embedded in the wall of the body distal end (see Fig. 2B, Col. 5, lines 15-23, and Col. 8, lines 36-41), wherein the anchor feature is surrounded on each side by a material that forms the tubular elongated body (see Fig. 2B, Col. 5, lines 15-23, and Col. 8, lines 36-41), wherein the pullwire extends along an inner surface of the tubular elongated member (see Fig. 2B and Col. 5, lines 15-23) and the anchor feature is embedded in the wall of the body distal end via an offset transition (see Fig. B above and Col. 5, lines 15-23) that connects the pullwire distal end and the anchor feature (see Fig. B above).
With regards to claim 2, Romoscanu discloses the claimed invention of claim 1, and Romoscanu further discloses (Figs. 1-2C) that the body distal end (see Fig. A above) includes an anchor segment (see Fig. A above) into which the anchor feature is embedded (see Figs. A and B above, Col. 5, lines 15-23, and Col. 8, lines 36-41).
With regards to claim 9, Romoscanu discloses the claimed invention of claim 1, and Romoscanu further discloses (Figs. 1-2C) that the anchor feature (see Figs. A and B above) comprises a flattened portion of the pullwire distal end (see Fig. B above at the annotated “Pullwire distal end” wherein the cross-section of the pullwire at this annotation would be a flattened portion of the pullwire distal end).
With regards to claim 13, Romoscanu discloses (Figs. 1-2C and 8) a deflectable catheter shaft (22) comprising the following: 
a tubular elongated body (24, 26, 38) including a wall (62, 64 in Fig. 2B and at 38 in Fig. 1), an inner surface (see at 66 in Fig. 2B) of which circumferentially surrounds and defines a central lumen (66) extending therethrough, the tubular elongated body extending along a longitudinal axis (68) and comprising a body distal end (see Fig. A reiterated below) and a body proximal end (28); 

    PNG
    media_image1.png
    364
    711
    media_image1.png
    Greyscale

a tubular anchor segment (see Fig. A reiterated above at the annotated “Anchor segment”) connected to the body distal end (see Fig. A reiterated above); 
a first pullwire (42a; see Col. 4, lines 8-14) and a second pullwire (42b; see Col. 4, lines 8-14), wherein each of the first and second pullwires include a pullwire proximal end (see near 42a and 42b in Fig. 2A and Col. 5, lines 15-23) and a pullwire distal end (see Fig. B reiterated below at the annotated “Pullwire distal end”; wherein the pullwire distal end for pullwire 42b would be in the same location as the annotated pullwire distal end of pullwire 42a except along pullwire 42a), and wherein the first and second pullwires extend along the tubular elongated body (see Fig. B reiterated below); and 

    PNG
    media_image2.png
    460
    586
    media_image2.png
    Greyscale

a first anchor feature (see Fig. B reiterated above at the annotated “Anchor feature”) coupled to the first pullwire distal end via a first offset transition (see Fig. B reiterated above at the annotated “Offset transition”) and a second anchor feature (see Fig. B reiterated above at the same location as the annotated “Anchor feature” except along the second pullwire 42b) coupled to the second pullwire distal end via a second offset transition (see Fig. B reiterated above at the same location as the annotated “Pullwire distal end ” and “offset transition” along the second pullwire 42b), wherein the first and second anchor features are embedded in the tubular anchor segment (see Fig. B reiterated above and Col. 5, lines 15-23, and Col. 8, lines 36-41), and wherein the first and second anchor features comprise flattened portions of the first and second pullwire distal ends (see Fig. B above at the annotated “Pullwire distal end” wherein the cross-section of the pullwire 42a at this location would be a flattened portion; similarly, the flattened portion of the second pullwire 42b would be at a similar location along pullwire 42b).
With regards to claim 14, Romoscanu discloses the claimed invention of claim 13, and Romoscanu further discloses (Figs. 1-2C and 8) that the tubular anchor segment (see Fig. A reiterated above at the annotated “Anchor segment”)  is coaxial with the longitudinal axis (68) (see Figs. 1, 2B, and 8 to see the tubular anchor segment being coaxial with the longitudinal axis).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Romoscanu in view of Bon et al. (US 2001/0025134 A1; hereinafter Bon).
With regards to claim 3, Romoscanu discloses the claimed invention of claim 2, however, Romoscanu is silent with regards to the anchor segment is formed from a material that has a durometer greater than that of adjacent portions of the tubular elongated body that abut the anchor segment.
Nonetheless, Bon teaches (Fig. 1-10) the anchor segment (84) is formed from a material that has a durometer greater than that of adjacent portions of the tubular elongated body (82, 86) that abuts the anchor segment (see [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the deflectable catheter shaft of Romoscanu with a teaching of Bon such that the anchor segment is formed from a material that has a durometer greater than that of adjacent portions of the tubular elongated body that abut the anchor segment. One of ordinary skill in the art would have been motivated to make this modification, as doing so would allow the segment to have increased resistance to pullwire detachment during operation (see Bon [0054]).
The deflectable catheter shaft of Romoscanu modified in view of Bon will hereinafter be referred to as the deflectable catheter shaft of Romoscanu and Bon.
With regards to claim 15, Romoscanu discloses the claimed invention of claim 13, however, Romoscanu is silent with regards to the tubular anchor segment is formed from a material that has a durometer greater than that of adjacent portions of the tubular elongated body.
Nonetheless, Bon teaches (Fig. 1-10) the tubular anchor segment (84) is formed from a material that has a durometer greater than that of adjacent portions of the tubular elongated body (82, 86) (see [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the deflectable catheter shaft of Romoscanu with a teaching of Bon such that the tubular anchor segment is formed from a material that has a durometer greater than that of adjacent portions of the tubular elongated body. One of ordinary skill in the art would have been motivated to make this modification, as doing so would allow the segment to have increased resistance to pullwire detachment during operation (see Bon [0054]).
The deflectable catheter of Romoscanu modified in view of Bon will hereinafter be referred to as the deflectable catheter of Romoscanu and Bon.
Claims 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Romoscanu in view of Griffin (US 2017/0258614).
With regards to claim 4, Romoscanu discloses the claimed invention of claim 1, however, Romoscanu is silent with regards to the deflectable catheter shaft further comprising a pullwire liner that defines a pullwire lumen through which the pullwire extends, wherein the pullwire liner and the pullwire form a pullwire assembly.
Nonetheless, Griffin teaches (Figs. 1-4a) that the deflectable catheter shaft (100) further comprising a pullwire liner (122) that defines a pullwire lumen (112) through which the pullwire (132) extends, wherein the pullwire liner and the pullwire form a pullwire assembly (As defined within the Non-Final mailed 5/5/2021 thefreedictionary.com defines an “assembly” as “the act of assembling or the state of being assembled”. It is the Examiner’s position that the pullwire liner 122 and the pullwire 132 form a pullwire assembly as they are in “the state of being assembled” as shown in Fig. 1A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the deflectable catheter shaft of Romoscanu with a teaching of Griffin such that the deflectable catheter shaft further comprising a pullwire liner that defines a pullwire lumen through which the pullwire extends, wherein the pullwire liner and the pullwire form a pullwire assembly. One of ordinary skill in the art would have been motivated to make this modification, as Griffin teaches incorporating a pullwire liner attached to the tubular sheath/tubular elongated body allows for the bending or deflection of respective steerable regions of the tubular sheath/elongated body (see [0032] of Griffin).
The deflectable catheter shaft of Romoscanu modified in view of Griffin will hereinafter be referred to as the deflectable catheter shaft of Romoscanu and Griffin.
With regards to claim 5, the deflectable catheter shaft of Romoscanu and Griffin teaches the claimed invention of claim 4, however, Romoscanu is silent with regards to the pullwire liner being attached to the inner surface of the wall.
Nonetheless, Griffin teaches (Figs. 1a-4) a pullwire liner/pull tube (122) attached to the inner surface of the wall (the wall of the tubular sheath 102 as shown in Fig. 3) (See [0029] “Distal end 126 of pull tube 122 may alternatively be attached to the tubular sheath 102 using other conventional techniques, including bonding or adhesive”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the deflectable catheter of Romoscanu and Griffin in view of a further teaching of Griffin such that the pullwire liner is attached to an inner surface of the wall. One of ordinary skill in the art would have been motivated to make this modification, as Griffin teaches an alternative method of attaching the pullwire liner to the inner surface of the wall, as one of ordinary skill in the art understands that a method of attachment depends upon the material of the pullwire liner/pull tube (See [0029] of Griffin).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Romoscanu, Griffin as applied to claim 5 above, and in further view of Yamada et al. (US 2007/0178131; herein Yamada).
With regards to claim 6, the deflectable catheter of Romoscanu and Griffin teaches the claimed invention of claim 5, and the deflectable catheter of Romoscanu and Griffin (see Claim 5 above) teaches a material (“adhesive” see [0029] of Griffin “Distal end 126 of pull tube 122 may alternatively be attached to the tubular sheath 102 using other conventional techniques, including bonding or adhesive”) is adhered to the pullwire liner (122) and the inner surface of the wall (the wall of 102 as shown in Fig. 3).
However, the deflectable catheter of Romoscanu and Griffin is silent with regards to the material/adhesive being a low-friction material. 
Nonetheless, Yamada teaches (Fig. 1) a low friction material/adhesive (13) ([0036] “fluororesin adhering layer 13…Examples of the fluororesin can include poly(tetrafluoroethylene)(PTFE)”, which according to Applicant’s specification is a low friction material see [0036] “a low friction material, such as polytetrafluoroethylene”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the material of the deflectable catheter of Romoscanu and Griffin such that the material is a low friction material. One of ordinary skill in the art would have been motivated to make this modification, as this fluororesin can increase the adhesiveness to another fluororesin layer which may be formed from poly(tetrafluoroethylene)(PTFE) (see [0036-0037] of Yamada). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Romoscanu and Griffin as applied to claim 4 above, and in further view of Waldhauser (US 2004/0122360; hereinafter Waldhauser).
With regards to claim 7, Romoscanu and Griffin teaches the claimed invention of claim 4, however, Romoscanu is silent with regards to a braid layer disposed between the inner surface of the wall and the pullwire lumen.
Nonetheless, Waldhauser teaches (Figs. 1-5) a braid layer (28) disposed between the inner surface of the wall (See Examiner annotated Fig. 2 below, hereinafter referred to as Fig. C) and the pullwire lumen (26).

    PNG
    media_image3.png
    417
    633
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the deflectable catheter of Romoscanu and Griffin with a teaching of Waldhauser such that a braid layer disposed between the inner surface of the wall and the pullwire lumen. One of ordinary skill in the art would have been motivated to make this modification, as the wire braid may be a variety of different materials and configurations designed to impart the desired stiffness to the catheter shaft section and to ensure that the cross-sectional shape of the delivery and pull wire lumen liners remain substantially undistorted as the catheter body undergoes high flexure encountered traversing sharp bends in the vascular or other anatomical pathways (See [0050] of Waldhauser).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Romoscanu and Bon as applied to claim 3 above, and in further view of Waldhauser. 
With regards to claim 8, the deflectable catheter shaft of Romoscanu and Bon teaches the claim invention of claim 3, however, Romoscanu is silent with regards to a braid layer adhered to an inner surface of the anchor segment, wherein the anchor feature extends through the braid layer into the anchor segment.
Nonetheless, Waldhauser teaches a braid layer (28) adhered to an inner surface of the anchor segment (See Fig. C above and [0074]. It is the Examiner’s position that 28 is adhered to an inner surface of the anchor segment as 62 can be fitted over the wire braid and lodged overlying the braid 28 as described within [0074]), wherein the anchor feature extends through the braid layer into the anchor segment (See [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the deflectable catheter shaft of Romoscanu and Bon with a teaching of Waldhauser such that a braid layer adhered to an inner surface of the anchor segment, wherein the anchor feature extends through the braid layer into the anchor segment. One of ordinary skill in the art would have been motivated to make this modification, as the wire braid may be a variety of different materials and configurations designed to impart the desired stiffness to the catheter shaft section and to ensure that the cross-sectional shape of the delivery and pull wire lumen liners remain substantially undistorted as the catheter body undergoes high flexure encountered traversing sharp bends in the vascular or other anatomical pathways (See [0050] of Waldhauser).
Claims 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Romoscanu in view of Hsueh et al. (US 2017/0106170; hereinafter Hsueh). 
With regards to claim 16, Romoscanu discloses the claimed invention of claim 13, however Romoscanu is silent with regards to the first and second pullwires are disposed between the tubular wall and a liner made from a polytetrafluoroethylene material.
Nonetheless, Hseuh teaches (Figs. 2-3) the first and second pullwires (12, 13) are disposed between the wall (10) and a liner (15) made from a polytetrafluoroethylene material (see [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the deflectable catheter shaft of Romoscanu with a teaching of Hseuh such that the first and second pullwires are disposed between the tubular wall and a liner made from a polytetrafluoroethylene material. One of ordinary skill in the art would have been motivated to make this modification, as Hseuh teaches that when the inner tube comprises another polymer the deflectable segment may consist of additional layers such as a PTFE liner (see [0013] of Hseuh). Hseuh also teaches that this steerable catheter is constructed with components (such as the liners) that are selected to provide optimal stability to prevent whipping or snapping. Therefore, one of ordinary skill would be motivated to include the liner in order to prevent the catheter from whip, or rapidly snap from one configuration to another (see [0003] of Hseuh).
With regards to claim 17, Romoscanu discloses the claimed invention of claim 13, however, Romoscanu is silent with regards to the tubular anchor segment and the tubular elongated body are formed from at least one polymer material.
Nonetheless, Hseuh teaches the tubular anchor segment (see at 12d and 13d in Fig. 2) and the tubular elongated body (10) are formed from at least one polymer material (see [0013] and [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tubular anchor segment and tubular elongated body of the deflectable catheter shaft of Romoscanu with a teaching of Hseuh such that the tubular anchor segment and the tubular elongated body are formed from at least one polymer material. One of ordinary skill in the art would have been motivated to make this modification, as Romoscanu is silent with regards to the materials of the deflectable catheter shaft. Therefore, one of ordinary skill would refer to the teachings of Hseuh in order to manufacture the deflectable catheter shaft of materials that allow for the catheter to be steerable (see abstract of Hseuh, [0013], and [0019] of Hseuh).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783